Citation Nr: 0126750	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-10 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
broken ribs.

2.  Entitlement to service connection for adenocarcinoma of 
the rectum, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for basal cell 
carcinoma of the right ear, claimed as due to Agent Orange 
exposure.

4.  Entitlement to service connection for a skin rash, 
including claimed as due to Agent Orange exposure.  

5.  Entitlement to service connection for a leg disorder, to 
include a knee disorder, and a back disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for residuals of an ear 
disorder, claimed as a ruptured eardrum.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1951 to December 
1967, including service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The veteran requested a hearing before the Board.  That 
hearing was conducted before the undersigned Member of the 
Board at the RO in August 2001. 

Issue # 1 above, entitlement to service connection for 
residuals of fractured ribs, will be the subject of a 
decision on the merits.  For reasons which will be explained 
below, issues 2 through 7 require further development.  These 
issues will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran reports that he has occasional sharp right-sided 
chest pain; there is no medical evidence that the veteran has 
any current pathology of the ribs and there is no medical 
diagnosis assigned to the veteran's subjective complaints of 
occasional right-sided chest pain.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
complaints of occasional chest pain.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.1 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a current disability, which 
he describes as occasional sharp right-sided chest pain, 
which he believes is attributable to an injury to the right 
ribs incurred in service.  

In the interest of clarity, the Board will review the law, VA 
regulations, and other authority which may be relevant to 
this claim and then analyze the veteran's claim based on the 
facts established in this case.

Relevant law and regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2001). 

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions. . ."  38 C.F.R. § 4.1.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
[affirming Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)].

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual background

Service medical records reflect that, in June 1964, the 
veteran reported that he had fallen in an aircraft during 
rough weather and hit the right side of the anterior chest.  
There was a large bruise over the 5th to 8th ribs.  Radiologic 
examination was requested because of the possibility of rib 
fracture.  A treatment note in late June 1964 reflects that 
the veteran reported that he still had a lot of soreness 
about the 8th rib on the right side.  The provider noted that 
the veteran "probably" had a fracture, even though the x-ray 
was normal.  No abnormality of the ribs or complaint of 
continued rib pain was noted on any periodic examination 
thereafter. 

On VA examination conducted in May 1996, the veteran reported 
that occasionally during bad weather he had sharp chest pains 
in the area of right rib fractures sustained in service.  The 
veteran's lungs were clear on auscultation and percussion, 
and no physical pathology was identified.  The examiner 
concluded that the veteran had a history of fractured ribs 
with a normal physical examination.  

VA outpatient clinical records dated from January 1995 
through November 2000, and the discharge summaries of VA 
hospitalizations in February 1995 to March 1995 and in May 
1999 are devoid of any notation of sharp pain in the right 
anterior chest, although the records reflect that the veteran 
reported chest symptoms related to heart palpitations and 
syncope.  The inpatient and outpatient clinical records are 
devoid of any notations that there was medical diagnosis of 
any disorder of the ribs or residual to an injury to the 
ribs, and the records are devoid of any notation that the 
veteran complained of residuals of a rib injury.  


At a personal hearing conducted in August 2000, the veteran 
did not provide any testimony regarding chest pain or 
regarding a current disability of the right ribs.  At a 
Travel Board hearing in August 2001, the veteran testified 
that he sustained injuries to the ribs, knees, and back in 
service.  The veteran did not provide any specific testimony 
regarding a current disability due to the rib injury 
sustained in service.  

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After reviewing the appellate record, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.  The record reflects that the 
veteran has been informed of the various requirements of law 
pertaining to service connection in the Statement of the Case 
and in various Supplemental Statements of the Case.  The 
veteran was notified, including in a March 2000 supplemental 
statement of the case (SSOC) that there was no post-service 
evidence that he had any current residual disability as the 
result of a rib injury in service.  The Board additionally 
notes that the veteran was informed in June 2001 of the 
provisions of the VCAA, and the changes in the duty to assist 
brought about by those provisions, although this notification 
was not specifically linked to the issue of service 
connection for residuals of broken ribs.  

In addition, VA made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, including obtaining VA outpatient treatment records.  
The veteran's service medical records were requested and 
obtained.  The veteran was provided a VA examination in May 
1996, shortly after he submitted the claim underlying this 
appeal.  VA and private clinical records dating from 1995 
through 2000 have been associated with the claims file.  The 
veteran was afforded the opportunity to provide or identify 
additional evidence during his testimony at a personal 
hearing conducted in August 2000 and at an August 2001 Travel 
Board hearing.  He did not provide or identify any additional 
unobtained evidence, lay or medical, which might be relevant 
to substantiate his claim that he has a current disability 
due to a rib injury incurred in service.  
In short, the veteran and his representative have pointed to 
no existing records which would be pertinent to the issue 
currently under consideration, and the Board has identified 
none from the record.

Thus, even though the RO did not have the benefit of the 
guidance of the explicit provisions of the VCAA in its 
development and adjudication of this claim, VA's duties under 
the provisions of the VCAA have been fulfilled.  VA has no 
outstanding duty to further assist the veteran to develop his 
claim or to inform the veteran that any additional 
information or evidence is needed, and all duties under the 
VCAA regarding notification have been met.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to her 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.

Discussion

The evidence of record, which has been reported by the Board 
above, encompasses a history of a rib injury during service 
and isolated complaints of pain in the chest area after 
service. 

The key issue in this case is whether the veteran currently 
has a medically identifiable disability as a residual of the 
rib injury incurred in service, since, as noted above, a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau v. 
Derwinski, 2 Vet App 141 (1992).

The medical evidence establishes that the veteran incurred a 
rib injury, possibly fractured ribs, in service.  The service 
medical records do not indicate that this was anything other 
than an acute and transitory problem which resolved.  
Moreover, post-service military and VA examinations, and VA 
inpatient and outpatient clinical records, are devoid of any 
evidence that the veteran has current residuals of that 
injury.  This medical evidence covers a period of 
approximately thirty years.  Specifically, the post-service 
medical evidence discloses that no objective abnormality of 
the ribs has been identified on physical examination or 
radiologic examination.  There is no evidence that any 
residual of a right rib injury sustained in service has ever 
been confirmed objectively.  Finally, the medical evidence 
discloses that no provider has assigned any diagnosis other 
than "history of rib fractures with normal physical 
examination."  The "diagnosis" of "history of rib 
fractures with normal physical examination" is a description 
of the history reported by the veteran, but does not identify 
a disease or injury for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis].
   
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (the Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

The veteran reported, at the time of the May 1996 VA 
examination, that he occasionally has sharp chest pain in the 
area of the rib injury.  As discussed in detail above, 
complaints of pain, alone, without a current medical 
diagnosis of a disability, are insufficient to establish 
service connection.  See Sanchez-Benitez, supra.
Although the veteran is competent to report on his own 
symptomatology, such as pain, it is now well established that 
since the he is a lay person without medical training, he is 
not competent to express an authoritative opinion as to 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also the 
recently-revised 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].

In summary, the medical evidence does not demonstrate that 
there is a diagnosis of a current disability residual to the 
right-sided rib injury the veteran sustained in service.  In 
the absence of a disability for which service connection may 
be granted, an award of service connection for residuals of 
the right rib injury is not warranted.   In the absence of a 
disability for which service connection may be granted, the 
appeal must be denied.


ORDER

The appeal for service connection for residuals of broken 
ribs is denied.  


REMAND

As noted in the discussion above, there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the VCAA, which redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

As noted above, the VCAA is applicable to all claims filed on 
or after the date of enactment or filed before the date of 
enactment and not yet final as of that date, and thus is 
applicable to this claim, since no final decision has been 
issued.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the VCAA, the veteran must be advised of the need to 
submit in writing medical opinions which might substantiate 
his claim.  The VCAA also requires that VA assist the veteran 
in developing medical opinions under certain circumstances, 
including at the veteran's request, unless medical 
examination or opinion is unnecessary in deciding a claim. 

Disorders claimed as due to exposure to Agent Orange

The veteran testified as to his belief that colon cancer and 
a recurrent basal cell carcinoma on the right ear were caused 
by his exposure to dioxin.  He further indicated his belief 
that physicians conducting and supervising a study of the 
effects of dioxin, in which the veteran is participating, 
believe that such a connection exists.  

The veteran also contends that he has developed skin rashes 
which are related to his handling of herbicides and other 
chemicals in service.  Outpatient VA clinical records reflect 
that skin disorders diagnosed as stasis dermatitis and an 
inclusion or pilar cyst of the scalp have been noted. 

A veteran who had active service in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2001), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2001).  The veteran has been diagnosed as having 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  That disorder was recently added to 
the list of diseases in 38 C.F.R. § 3.309(e).  Because the 
veteran has developed one of the listed diseases, he may be 
presumed to have been exposed to herbicide agents.  38 
U.S.C.A § 1116(a); 38 C.F.R. § 3.309(e); McCartt v. West, 12 
Vet. App. 164, 168 (1999).

Colon cancer, basal cell carcinoma, stasis dermatitis and 
inclusion cysts, are not among the diseases for which an 
etiologic link to herbicide exposure may be presumed by law 
under 38 C.F.R. § 3.309(e).  However, when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994).  

Therefore, the veteran must be afforded the opportunity to 
submit any medical opinions he has been provided as to the 
etiology and relationship between his military service and 
colon cancer, basal cell carcinoma, stasis dermatitis, or 
inclusion cysts.  Medical examination and testing as 
necessary to obtain medical opinion as to the likelihood of 
an etiologic relationship between colon cancer, basal cell 
carcinoma of the right ear, or a skin disorder, and veteran's 
exposure to herbicides, must be afforded if necessary.

Claims for service connection for leg (knee) and back 
disorders 

The veteran contends that he incurred leg and back disorders 
in service.  The service medical records reflect that the 
veteran was treated in June 1964 for pain following a fall in 
an aircraft during rough weather.  The veteran also contends 
that he was involved in at least two airplane crashes, 
injuring his back, although the service medical records 
reflect no notations regarding these incidents.  The 
veteran's service personnel records reflect that he had 205 
combat sorties flown in Vietnam.  His military operational 
specialty (MOS) was that of loadmaster, C-130 aircraft.  
Although the service medical records are silent as to any 
medical treatment of a back or leg disorder, to include any 
treatment of the knees, the veteran's statements that such 
injuries occurred is accepted as proof of such injuries, 
since the veteran's description of such events is consistent 
with the circumstances of his combat service.  38 U.S.C.A. 
§ 1154.  

The veteran has testified that his back injuries have 
resulted in continuing back pain and has stated that his leg 
injuries have resulted in arthritis of the knees.  The report 
of VA examination conducted in May 1996 reflects that the 
veteran had crepitation on passive range of motion of the 
knees and mild discomfort on flexion of the knees to 90 
degrees.  The examiner assigned a diagnosis of bilateral knee 
pain with decreased flexion.  Radiologic examination 
disclosed degenerative changes in the lower thoracic spine.  
Radiologic examination of the knees conducted in March 200 
disclosed degenerative changes in the right knee.  As there 
is a medical diagnosis of both a current right knee disorder 
and a back disorder, further factual development must be 
afforded as necessary to obtain medical opinion as to the 
relationship, if any, between a current knee or back disorder 
and the veteran's service.  38 U.S.C.A. § 5103A. 

Hearing loss and ear disorder

The veteran contends that he is entitled to service 
connection for hearing loss and for residuals of an ear 
disorder, claimed as a ruptured eardrum.  The veteran's 
service records reflect that he was exposed to aircraft 
noise, and that he had more than 300 hours of combat flight.  
July 2000 VA outpatient clinical notes reflect that the 
veteran had excessive tympanic membrane movement, right ear, 
and had mild to severe sensorineural hearing loss, requiring 
the use of hearing aids.  However, the record is silent as to 
the etiology of the veteran's current hearing loss and the 
relationship, if any, between the veteran's military service 
and his current hearing loss or tympanic membrane 
abnormality.  Further factual development to obtain medical 
opinion regarding the etiology of these disorders is 
required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
records of VA clinical treatment from 
August 2001 to the present.  The RO 
should ask the veteran to identify any 
additional available private clinical 
record which might be relevant to any of 
the claims on appeal.  The RO should 
attempt to obtain all identified records 
which have not previously been associated 
with the veteran's VA claims folder.  The 
RO should inform the veteran and his 
representative of all results of requests 
for records.

2.  The veteran should be given an 
opportunity to obtain and submit to the 
RO medical opinion(s) regarding the 
relationship between the veteran's 
service or any incident thereof, 
including exposure to herbicides, and the 
later development of cancer of rectum 
and/or a skin disorder.

3.  The veteran should be scheduled for a 
dermatology examination in order to 
determine the nature and etiology of any 
skin condition present.  The claims 
folder must be made available for review 
by the examiner prior to this 
examination.  The examiner should be 
asked to provide a diagnosis for any skin 
disorder found on examination.  The 
examiner should also be asked to 
thoroughly review the veteran's medical 
history and to provide an opinion as to 
etiology for any skin disorder found on 
examination.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran has a skin disorder which is 
related to any incident of service (to 
include exposure to Agent Orange).  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The veteran's medical records should 
be reviewed by an appropriate medical 
specialist, who should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
adenocarcinoma of the rectum as the 
result of his military service or any 
incident thereof, including exposure to 
herbicides.  If physical examination of 
the veteran is deemed to be necessary by 
the reviewing specialist, this should be 
accomplished.  The report of the medical 
specialist should be associated with the 
veteran's VA claims folder.

5.  The veteran should be afforded a VA 
examination to determine the etiology of 
any current disorder of the back or legs, 
to include the knees.  The claims folder 
must be made available for review by the 
examiner prior to this examination.  
Review of the claims file such should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
whether any current disorder of the knees 
or back is at least as likely as not to 
have been caused by the injuries the 
veteran reported having sustained in 
service.  A written report of the 
examination should be placed in the 
veteran's VA claims folder.

6.  The veteran should be afforded an 
examination by an appropriate specialist 
with respect to this claims of 
entitlement to service connection for 
hearing loss and an ear disorder, claimed 
as a ruptured eardrum.  The  veteran's VA 
claims folder must be made available for 
review by the examiner prior to this 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current ear 
disorder or defective hearing is related 
to his military service.

7.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

